For further Information: At the Company:At PondelWilkinson: Ron SantarosaRobert Jaffe 805-322-9333310-279-5969 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 FIRST CALIFORNIA REPORTS 2, SIGNIFICANT IMPROVEMENT IN ASSET QUALITY TRENDS WESTLAKE VILLAGE Calif., July 21, 2010 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today reported financial results for the second quarter ended June 30, 2010.The company also announced that it will host a conference call tomorrow, Thursday, July 22, 2010 at 11 a.m. Pacific (2:00 p.m. Eastern) to review its financial results. For the 2010 second quarter, net income was $147,000 compared with $217,000 for the same quarter of the prior year.Preferred dividends were $312,500 for both the second quarter of 2010 and 2009.Net loss available to common shareholders was $166,000, or $0.01 per share, compared with $96,000, or $0.01 per share, for the 2009 second quarter. “During the second quarter, we made excellent progress in several key areas of our business,” said C. G. Kum, President and Chief Executive Officer.“We achieved strong growth in core deposits and continued to make significant progress in asset quality trends.Moreover, the results of the company enabled the absorption of credit losses and a buildup of our loan loss reserves.” 2010 Second Quarter Financial Highlights: ▪ Loans past due 30 to 89 days significantly declined to $1.1 million at June 30, 2010 from $14.6 million at December 31, 2009; ▪ Nonaccrual loans decreased to $13.2 million at June 30, 2010 from $40.0 million at December 31, 2009; ▪ Net loan charge-offs for the first half of 2010, annualized, narrowed to 0.78 percent of average loans from 0.89 percent for 2009 year; ▪ The allowance for loans increased to 1.85% of total loans at June 30, 2010 from 1.76% at December 31, 2009; ▪ Core deposits grew to 79% of total deposits at June 30, 2010 from 74% at December 31, 2009; ▪ Total risk-based capital ratio climbed to 17.32% at June 30, 2010 from 12.69% at December 31, 2009, largely as the result of the company’s capital raise completed during the first quarter of 2010. Asset Quality Nonaccrual loans decreased to $13.2 million at June 30, 2010 from $40.0 million at December 31, 2009.The decrease was mainly due to the completed foreclosure of a $21.0 million completed commercial construction project.In addition, the company benefited from $5.3 million of reductions from pay downs and pay offs and $2.0 million of reductions from loans returned to accruing status as a result of the borrowers’ payment performance and improved financial health.Subsequent to the end of the quarter, the company received full payment on a $4.5 million nonaccrual completed residential construction loan. Foreclosed property increased to $27.9 million at June 30, 2010 from $4.9 million at December 31, 2009.The increase reflects the addition of the completed commercial construction project, which gives the company control of the project and advances resolution of a complex and difficult credit.The company had four First California Financial Group, Inc.
